Citation Nr: 1751451	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  13-08 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Nguyen, Associate Counsel


INTRODUCTION

The Veteran had a period of active service from February 1965 to February 1967. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO) and February 2016 Board remand.

In December 2015, the Veteran appeared and provided testimony at a Videoconference Board hearing before the undersigned Veterans Law Judge. A transcript of that hearing is associated with the record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) claims file. LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim and that he is afforded every possible consideration. 38 U.S.C. § 5103A (2014); 38 C.F.R. § 3.159 (2017). Remand is required for a new VA examination. Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

A July 2016 VA examination was conducted, and the examiner opined that the Veteran's multilevel degenerative joint disease (DJD) and degenerative disc disease (DDD) was less likely than not caused by or a result of an event in military service, noting that there was no history of back complaints while the Veteran was in active service and was likely due to age and body use over the years. The examiner concluded that he was doubtful that a single injury during the Veteran's active duty period (two years) had caused all of the Veteran's lumbar spine generative findings. The examiner did not, however, explain this particular conclusion.  

The Board finds that the examiner should presume as true the in-service incident that the Veteran has described.  The Veteran has consistently reported that he injured his back in service when he was attempting to repair a tire on a truck by himself and it fell on him. He has reported that he was medivaced out of the field to a nearby Army hospital after the incident. See September 2012 Statement; May 2014 Statement in Support of Claim. The Veteran testified at the December 2015 Board hearing that he was taking a 100 pound tire down off a truck when it fell and pinned him underneath it. He stated that he was flown to a hospital in a helicopter and to the best of his recollection, was admitted at least overnight. Private medical records dated in 1996 and 1999, well before the Veteran's claim for service connection, indicate a long history of recurrent back symptoms.  Although the Veteran denied back pain at service discharge, he later explained that he was told to deny symptoms if he wanted to out-process of the military quickly.  On balance, the Board finds the Veteran's consistent statements that are supported by the record and his demeanor at the Board hearing, to be credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be determined by his or her demeanor and impeached by a showing of interest, bias, or inconsistent statements), aff'd, 78 F.3d 604 (Fed. Cir. 1996). Accordingly, the examiner must presume the incident occurred as described.  

Accordingly, the case is REMANDED for the following actions:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of the diagnosed back disorders. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. The examiner must elicit from the Veteran a full history and/or description his service.

The examiner must provide an opinion as to whether each diagnosed back disorder at least as likely as not (50 percent or more probability) had onset in, or is otherwise related to, the Veteran's active service.

For purposes of this examination and opinion, the examiner must assume that the incident that the Veteran describes during service occurred as he has described. The examiner must consider the following:  1) the Veteran's lay statements of record and history as provided at the examination regarding the in-service incident and symptoms thereafter; 2) private medical records dated in 1996 and 1999; and 3) the 2016 VA examination report.

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Ensure compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

6. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




